Case: 16-50410      Document: 00514037935         Page: 1    Date Filed: 06/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit

                                    No. 16-50410                                    FILED
                                  Summary Calendar                              June 19, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
OCTAVIO HUERTA,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; JEFFERSON B. SESSIONS, III, U. S.
ATTORNEY GENERAL; JAMES B. COMEY; STEVEN T. MNUCHIN,
SECRETARY, U.S. DEPARTMENT OF TREASURY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-1146


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by
the court and the Magistrate Judge and for failing to serve process on any
named defendant.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.